Jennifer T. Harrod, Raleigh, Attorney at Law, For Stein, Josh (Attorney General)
Matthew W. Sawchak, Raleigh, Solicitor General, For Stein, Josh (Attorney General)
Teresa L. Townsend, Assistant Attorney General, For Stein, Josh (Attorney General)
Margaret A. Force, Assistant Attorney General, For Stein, Josh (Attorney General)
James W. Doggett, Deputy Solicitor General, For Stein, Josh (Attorney General)
Kiran H. Mehta, Charlotte, Attorney at Law, For Duke Energy Carolinas, LLC
Christopher G. Browning, Jr., Raleigh, Attorney at Law, For Duke Energy Carolinas, LLC
Molly McIntosh Jagannathan, Charlotte, Attorney at Law, For Duke Energy Carolinas, LLC
Matthew D. Quinn, Raleigh, Attorney at Law, For Sierra Club
Peter H. Ledford, Attorney at Law, For N.C. Sustainable Energy Association
Benjamin Smith, Regulatory Counsel, For N.C. Sustainable Energy Association
Gudrun Thompson, Attorney at Law, For N.C. Justice Center, et al.
David L. Neal, Attorney at Law, For N.C. Justice Center, et al.
David T. Drooz, Staff Attorney, For N.C. Utilities Commission-Public Staff
Lucy E. Edmondson, Raleigh, Staff Attorney, For N.C. Utilities Commission-Public Staff
The following order has been entered on the motion filed on the 10th of April 2019 to admit Bridget M. Lee Pro Hac Vice:
"Motion Allowed by order of the Court in conference, this the 15th of April 2019."